Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches “determining a plurality of receptive field widths of the convolution layers in the first model of the convolutional neural network, wherein the receptive field widths of the convolution layers are determined by calculating widths of projective regions on an input image affecting one feature point in convolution output tensors of the convolution layers; reducing a plurality of channel widths of the convolution layers in the first model into a plurality of reduced channel widths according to the receptive field widths of the convolution layers and an input image width” as recited by independent claims 1 and 12. Chen et al. (U.S. 2019/0171926) teaches reducing computations in convolutional neural networks by replacing convolutional kernels with predefined kernels to achieve similar receptive fields, but does not calculate widths of projective regions as recited by the present claims. Chen et al. (U.S. 2019/0122113) teaches calculating importance measures of the layers in a convolutional neural network and pruning less important kernels and neurons, but does not calculate widths of projective regions. Le, Hung, and Ali Borji (“What are the receptive, effective receptive, and projective fields of neurons in convolutional neural networks?,” arXiv preprint arXiv:1705.07049 (2017)) teaches determining effective receptive fields of convolutional neural networks using projections, but does not reduce channel widths of the layers according to the receptive field widths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129